Citation Nr: 0819532	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  02-03 856	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for multiple basal cell 
carcinomas as a result of herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision and 
subsequent development by the Providence, Rhode Island, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue on appeal was remanded for additional 
development in August 2006.

A review of the record reveals that in February 2008, 
subsequent to the issuance of a supplemental statement of the 
case, the veteran submitted additional evidence pertinent to 
his claim.  In correspondence dated in May 2008 the veteran's 
service representative waived agency of original jurisdiction 
consideration of the evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in July 2001, 
June 2002, January 2003, April 2006, and September 2006.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as 
to these matters was provided in the April and September 2006 
correspondence.  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

This case was remanded in August 2006 to afford the veteran a 
VA dermatology examination to be conducted by a physician.  A 
review of the report reflects that the veteran provided a VA 
medical examination in July 2007, conducted by a nurse 
practitioner.  There is no evidence that the examination 
report was reviewed by a physician, as there is no signature 
or electronic signature denoting such review.  A remand by 
the Board confers on an appellant the right to VA compliance 
with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet.App. 268, 271 (1998).  

In this case, service medical records show the veteran's July 
1972 separation examination revealed a normal clinical 
evaluation of the skin.  Records also show that he served in 
the Republic of Vietnam from April 1969 to April 1970 with an 
assigned duty title of ground radar operator.  VA treatment 
record dated in April 1988 noted the veteran had a two year 
history erythematous chest lesion and that he had worked as a 
lifeguard in California.  On VA examination in September 1990 
he reported that in 1985 he developed a spot on his left 
chest and was subsequently provided a diagnosis of basal cell 
carcinoma.  A diagnosis of status post excision of basal cell 
carcinomas was provided.  It was further noted that the 
veteran had sustained a lot of sun damage to the skin, but 
that it was conceivable that Agent Orange may have acted as a 
tumor promoter in the development of his basal cell 
carcinomas.  An October 2001 VA examination report noted the 
examiner was unaware of any connection between Agent Orange 
exposure and basal cell carcinomas.  

In a July 2005 private medical statement Dr. N.T.K. noted the 
veteran had been a patient since 1989 and that he had 
undergone excisions for basal cell carcinomas, malignant 
melanomas, dysplastic (atypical nevi), and actinic keratoses 
(premalignant) lesions.  It was the physician's opinion based 
upon the medical literature and the veteran's history that 
his skin cancers were directly related to Agent Orange 
exposure.  No reference to any specific medical literature 
was provided.  

On VA examination in April 2007 the veteran reported he had 
been exposed to Agent Orange during service in Vietnam and 
that he worked with a liquid herbicide to clean jeeps being 
returned to the United States.  He stated he was not provided 
sunscreen during that period of service.  The examiner noted 
a review of medical literature revealed no correlation 
between Agent Orange exposure and the development of melanoma 
or non-melanomic skin cancers.  In an October 2007 addendum 
the examiner stated it was unlikely the veteran's skin 
cancers were caused by his exposure to Agent Orange.  In a 
February 2008 private medical statement Dr. N.T.K. found 
that, after reviewing numerous studies, articles, and 
extracts, the veteran's heavy exposure to Agent Orange 
contributed to his increased risk of numerous skin cancers.  
A list of medical literature considered and copies of 
newspaper articles were provided.  In light of the 
inconsistent medical opinions of record as to etiology, the 
Board finds additional development is required prior to 
appellate review.

It is significant to note that under the authority granted by 
the Agent Orange Act of 1991 and the Veterans Education and 
Benefits Expansion Act of 2001, VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not applicable for skin cancer.  See 72 Fed. Reg. 
32,395 (Jun. 12, 2007).  Service connection, however, may be 
established by evidence demonstrating that the disease was in 
fact "incurred" during the service.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

Accordingly, the case is REMANDED for the following:

1.  The veteran should be requested to 
provide additional information as to his 
specific duties during service in Vietnam 
and as to his post-service employment.  

2.  The veteran should be scheduled for a 
VA dermatology examination, by a 
dermatologist, for an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that his multiple basal 
cell carcinomas were incurred as a result 
of any established event, injury, or 
disease during active service to include 
Agent Orange exposure.  If a 
dermatologist is not on staff, a fee-
basis examination by a dermatologist is 
to be performed.  

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
a review of any applicable medical 
literature, and sound medical principles.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



